UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-7400


MICHAEL LEWIS MOORE, a/k/a Michael L. Moore,

                  Petitioner - Appellant,

             v.

DIRECTOR   JON  OZMINT,  South   Carolina  Department  of
Corrections; MCKITHER BODISON, Warden Lieber Correctional
Institution,

                  Respondents - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Anderson.     G. Ross Anderson, Jr., Senior
District Judge. (8:08-cv-02036-GRA)


Submitted:    November 17, 2009             Decided:   November 24, 2009


Before WILKINSON, MICHAEL, and KING, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Michael Lewis Moore, Appellant Pro Se.      Donald John Zelenka,
Deputy Assistant Attorney General, Melody Jane Brown, Assistant
Attorney General, Columbia, South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Michael     Lewis           Moore    seeks       to    appeal     the   district

court’s    order     denying       relief       on    his    28    U.S.C.    § 2254      (2006)

petition.     The district court referred this case to a magistrate

judge     pursuant     to     28        U.S.C.       § 636(b)(1)(B)          (2006).          The

magistrate judge recommended that relief be denied and advised

Moore     that     failure         to     file        timely       objections       to    this

recommendation could waive appellate review of a district court

order based upon the recommendation.                        Despite this warning and a

thirty-day extension of time in which to file objections, Moore

failed to object to the magistrate judge’s recommendation.

            The      timely        filing        of    specific         objections       to     a

magistrate       judge’s     recommendation             is     necessary       to   preserve

appellate review of the substance of that recommendation when

the     parties      have     been         warned       of        the    consequences          of

noncompliance.        Wright v. Collins, 766 F.2d 841, 845-46 (4th

Cir. 1985); see also Thomas v. Arn, 474 U.S. 140 (1985).                                  Moore

has waived appellate review by failing to file objections after

receiving proper notice.                Accordingly, we deny a certificate of

appealability and dismiss the appeal.

            We dispense with oral argument because the facts and

legal    contentions        are    adequately          presented        in   the    materials




                                                 2
before   the   court   and   argument   would   not   aid   the   decisional

process.

                                                                   DISMISSED




                                    3